DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,350,657 and U.S. Patent No. 10,475,567 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Please file a power of attorney (POA) that gives power to the attorney who is signing the terminal disclaimer. Also, resubmit terminal disclaimers or file terminal disclaimer that is signed by the applicant. No new fees are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 13-14, and 18 of U.S. Patent No. 8,350,657 in view of Bhagat [U.S. Patent No. 5,070,317].
Regarding Claim 1, U.S. Patent No. 8,350,657 shows a modulated inductance module comprising: an inductor including one or more electrical conductors disposed around a ferromagnetic ceramic element formed on a substrate, wherein the inductor further comprises two or more metal oxides having fluctuations in metal-oxide compositional uniformity less than 
U.S. Patent No. 8,350,657 does not show a modulated inductance module formed on a semiconductor die and the semiconductor die contains active semiconductor switches or rectifying components that are in electrical communication with the one or more electrical conductors of the inductor.
Bhagat shows an inductor (Figs. 2-6) teaching and suggesting a modulated inductance module formed on a semiconductor die (12) and the semiconductor die contains active semiconductor switches (14) or rectifying components that are in electrical communication with the one or more electrical conductors of the inductor (22, 22a, 22a-22c, 26, 26a-26c, see Figs. 2-6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a modulated inductance module formed on a semiconductor die and the semiconductor die contains active semiconductor switches or rectifying components that are in electrical communication with the one or more electrical conductors of the inductor as taught by Bhagat for the inductance module as disclosed by U.S. Patent No. 8,350,657 to obtain desirable inductance characteristics for the variable inductance.
Claims 3, 5, 13-14, and 18 of U.S. Patent No. 8,350,657 matches and/or similar to claims 2 and 4-7.
Regarding Claim 3, Bhagat shows the inductor forms a transformer coil (Fig. 4).

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claims 1-2 above, and further in view of Guillaud et al. [U.S. Patent No. 2,977,311].
Regarding Claims 8-9, U.S. Patent No. 8,350,657 in view of Bhagat shows the claimed invention as applied above but does not show the ferromagnetic ceramic element has a 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 5% and the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
In addition, Guillaud et al. shows a material teaching and suggesting the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 5% over an operating temperature range of -40 °C to +125 °C and the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Col. 3, Lines 21-75 to Col. 8, Lines 1-50).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 5% over an operating temperature range of -40 °C to +125 °C and the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 1% over an operating temperature range of -

Claims 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Bouchard [U.S. Patent No. 3,583,931].
Regarding Claim 10, U.S. Patent No. 8,350,657 in view of Bhagat shows the claimed invention as applied above but does not show a resistive ceramic element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die.
Lin shows a device (Fig. 8 with teachings from Figs. 1-2) teaching and suggesting a resistive element (48) formed on the semiconductor die (10, Paragraph [0050]) that is electrically connected to the inductor or active circuitry (transistor, Paragraphs [0050], [0051]) or rectifying components embedded in the semiconductor die (Paragraph [0050], [0051]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a resistive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat to offer electrical resistance to the passage of current to obtain desirable characteristics (Paragraph [0104]).
U.S. Patent No. 8,350,657 in view of Bhagat and Lin does not show a resistive ceramic element.
Bouchard shows a device (Figs. 1-2) teaching and suggesting a resistive ceramic element (Col. 12, Lines 45-53).

Regarding Claim 11, Bouchard shows resistive ceramic element comprises one or more metal oxides forming a rutile, pyrochlore, or perovskite crystalline phase (Col. 13, Lines 30-55 and Col. 2, Lines 32-35) that includes amounts of copper oxide (CuO), nickel oxide (NiO), ruthenium oxide (Ru O2) (Col. 5, Lines 14-23, Table II), iridium oxide (Ir O2), rhodium oxide (Rh2O3), osmium oxide (Os2O3), antimony oxide (Sb2O3) or indium-tin oxide.
Regarding Claim 12, Bouchard shows said one or more metal oxides further includes metal oxides from the group consisting of: bismuth oxide (Bi2O3) (Col. 5, Lines 14-23, Table II), lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3) and lead oxide (PbO).
Regarding Claim 14, Bouchard shows resistive ceramic element has a resistivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Table III).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the resistive ceramic element has a resistivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard as applied to claims 10-11 above, and further in view of Tohata [JP 06-140206].
Regarding Claim 13, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
Tohata shows a resistor teaching and suggesting said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3) (Abstract, Purpose, Constitution), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Tohata for the resistive element as 

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard as applied to claims 10-11 above, and further in view of Harget et al. [U.S. Patent No. 3,479,631].
Regarding Claim 13, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
Harget et al. shows a resistor teaching and suggesting said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3) (Abstract, Purpose), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) (Col. 2, Lines 20-41).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Harget et al. for the resistive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard to obtain desirable 

Claims 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard as applied to claim 10 above, and further in view of Faber, SR. et al. [U.S. Patent No. 3,304,199].
Regarding Claim 11, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard shows the claimed invention as applied above.
In addition, Faber, SR. et al. shows an electrical resistance element (Figs. 1-3) teaching and suggesting resistive ceramic element comprises one or more metal oxides forming a rutile, pyrochlore, or perovskite crystalline phase (Col. 3, Lines 42-60) that includes amounts of copper oxide (CuO), nickel oxide (NiO), ruthenium oxide (Ru O2), iridium oxide (Ir O2), rhodium oxide (Rh2O3) (Col. 3, Lines 42-60), osmium oxide (Os2O3), antimony oxide (Sb2O3) or indium-tin oxide (Col. 4, Lines 6-75 to Col. 5, Lines 1-33).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have resistive ceramic element comprises one or more metal oxides forming a rutile, pyrochlore, or perovskite crystalline phase (Col. 3, Lines 42-60) that includes amounts of copper oxide (CuO), nickel oxide (NiO), ruthenium oxide (Ru O2), iridium oxide (Ir O2), rhodium oxide (Rh2O3) (Col. 3, Lines 42-60), osmium oxide (Os2O3), antimony oxide (Sb2O3) or indium-tin oxide as taught by Faber, SR. et al. for the resistive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Bouchard to improve resistance composition for producing electrical resistance element to achieve desirable operating characteristics (Col. 1, Lines 12-21).
Regarding Claim 12, Faber, SR. et al. shows said one or more metal oxides further includes metal oxides from the group consisting of: bismuth oxide (Bi2O3) (Col. 5, Lines 14-23, Table II), lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3) and lead oxide (PbO) (Col. 4, Lines 6-75 to Col. 5, Lines 1-33).

In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the resistive ceramic element has a resistivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. as applied to claim 11 above, and further in view of Tohata [JP 06-140206].
Regarding Claim 13, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Tohata for the resistive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. to stably absorb high energy opening and closing surge (Abstract, Purpose, Constitution).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. as applied to claim 11 above, and further in view of Harget et al. [U.S. Patent No. 3,479,631].
Regarding Claim 13, U.S. Patent No. 8,350,657 in view Bhagat, Lin, Bouchard, and Faber, SR. et al. shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Harget et al. for the resistive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. to obtain desirable characteristics and properties capable of operating at elevated temperatures (Col. 1, Lines 53-61).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Brennan et al. [U.S. Patent No. 5,844,523].
Regarding Claim 15, U.S. Patent No. 8,350,657 in view of Bhagat shows the claimed invention as applied above but does not show a capacitive ceramic element formed on the semiconductor die that is electrically connected to the inductor coil or active circuitry or rectifying components embedded in the semiconductor die.
Lin shows a device (Fig. 6a with teachings from Figs. 1-2) teaching and suggesting a capacitive element (42, 44 combined, Paragraph [0080]) formed on the semiconductor die (10, 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat to store energy to obtain desirable characteristics.
U.S. Patent No. 8,350,657 in view of Bhagat and Lin does not show a capacitive ceramic element.
Brennan et al. shows a device teaching and suggesting a capacitive ceramic element (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat and Lin to obtain desirable characteristics and dielectric constant (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).
Regarding Claim 16, Brennan et al. shows the capacitive ceramic element comprises one or more metal oxides forming a perovskite crystalline structure (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), wherein the one or more metal oxides may include amounts selected from:
alkaline earth metals that include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO), 
alkali metals that include lithium oxide (Li2O), sodium oxide (Na2O), potassium oxide (K2O), and rubidium oxide (Rb2O),
heavy-metal oxides that include lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3), or lead oxide (PbO) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), and,


Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brennan et al. as applied to claims 15-16 above, and further in view of Kawamoto et al. [U.S. Pub. No. 2002/0177519].
Regarding Claim 17, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brennan et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Kawamoto et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brennan et al. to obtain desirable characteristics such as electrical characteristics with desired operating life and improved reliability (Paragraphs [0031], [0046]).
Regarding Claim 18, Kawamoto et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Paragraphs [0031], [0046]).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brennan et al. as applied to claims 15-16 above, and further in view of Ernest et al. [U.S. Patent No. 3,179,525].
Regarding Claim 17, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brennan et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Moreover, Ernest et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Col. 1, Lines 9-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Ernest et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brennan et al. to obtain desirable characteristics such as low losses and stable characteristics (Col. 1, Lines 9-65).
Regarding Claim 18, Ernest et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Col. 1, Lines 9-65).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Sano et al. [FR 2807425].
Regarding Claim 15, U.S. Patent No. 8,350,657 in view of Bhagat shows the claimed invention as applied above but does not show a capacitive ceramic element formed on the semiconductor die that is electrically connected to the inductor coil or active circuitry or rectifying components embedded in the semiconductor die.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat to store energy to obtain desirable characteristics.
U.S. Patent No. 8,350,657 in view of Bhagat and Lin does not show a capacitive ceramic element.
Sano et al. shows a device teaching and suggesting a capacitive ceramic element (Abstract).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat and Lin to obtain desirable characteristics such as high specific resistance and low dielectric loss (Abstract, see English translation).
Regarding Claim 16, Sano et al. shows the capacitive ceramic element comprises one or more metal oxides forming a perovskite crystalline structure (Abstract), wherein the one or more metal oxides may include amounts selected from:
alkaline earth metals that include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) (Abstract),  
alkali metals that include lithium oxide (Li2O), sodium oxide (Na2O), potassium oxide (K2O), and rubidium oxide (Rb2O),

transition-metal oxides that include titanium oxide (TiO2) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), zirconium oxide (ZrO), hafnium oxide (HfO), tantalum oxide (Ta2O3), and niobium oxide (Nb2O3).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Sano et al. as applied to claims 15-16 above, and further in view of Kawamoto et al. [U.S. Pub. No. 2002/0177519].
Regarding Claim 17, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Sano et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, 
Moreover, Kawamoto et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Paragraphs [0031], [0046]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Kawamoto et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Sano et al. to obtain desirable characteristics such as electrical characteristics with desired operating life and improved reliability (Paragraphs [0031], [0046]).
Regarding Claim 18, Kawamoto et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Paragraphs [0031], [0046]).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Sano et al. as applied to claims 15-16 above, and further in view of Ernest et al. [U.S. Patent No. 3,179,525].
Regarding Claim 17, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Sano et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note 
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Ernest et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Col. 1, Lines 9-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Ernest et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Sano et al. to obtain desirable characteristics such as low losses and stable characteristics (Col. 1, Lines 9-65).
Regarding Claim 18, Ernest et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Col. 1, Lines 9-65).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Brixner [U.S. Patent No. 3,035,896].

Lin shows a device (Fig. 6a with teachings from Figs. 1-2) teaching and suggesting a capacitive element (42, 44 combined, Paragraph [0080]) formed on the semiconductor die (10, Paragraph [0050]) that is electrically connected to the inductor or active circuitry (transistor, Paragraphs [0050], [0051]) or rectifying components embedded in the semiconductor die (Paragraph [0050], [0051]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat to store energy to obtain desirable characteristics.
U.S. Patent No. 8,350,657 in view of Bhagat and Lin does not show a capacitive ceramic element.
Brixner shows a device teaching and suggesting a capacitive ceramic element (Col. 2, Lines 1-16).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat and Lin to obtain desirable characteristics such as facilitate dielectric properties.
Regarding Claim 16, Brixner shows the capacitive ceramic element comprises one or more metal oxides forming a perovskite crystalline structure (Abstract), wherein the one or more metal oxides may include amounts selected from:

alkali metals that include lithium oxide (Li2O), sodium oxide (Na2O), potassium oxide (K2O), and rubidium oxide (Rb2O),
heavy-metal oxides that include lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3), or lead oxide (PbO) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), and,
transition-metal oxides that include titanium oxide (TiO2) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), zirconium oxide (ZrO), hafnium oxide (HfO), tantalum oxide (Ta2O3), and niobium oxide (Nb2O3).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brixner as applied to claims 15-16 above, and further in view of Kawamoto et al. [U.S. Pub. No. 2002/0177519].
Regarding Claim 17, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brixner shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has 
Moreover, Kawamoto et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Paragraphs [0031], [0046]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Kawamoto et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brixner to obtain desirable characteristics such as electrical characteristics with desired operating life and improved reliability (Paragraphs [0031], [0046]).
Regarding Claim 18, Kawamoto et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Paragraphs [0031], [0046]).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brixner as applied to claims 15-16 above, and further in view of Ernest et al. [U.S. Patent No. 3,179,525].
Regarding Claim 17, U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brixner shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity 
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Ernest et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Col. 1, Lines 9-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Ernest et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat, Lin, and Brixner to obtain desirable characteristics such as low losses and stable characteristics (Col. 1, Lines 9-65).
Regarding Claim 18, Ernest et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Col. 1, Lines 9-65).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claim 1 above, and further in view of Brennan et al. [U.S. Patent No. 5,844,523].
Regarding Claim 19, Bhagat shows (Figs. 22A-22C) one or more capacitive elements (C’, C’’) formed on the semiconductor (30) that are operatively connected to one another and/or the inductor (L’, L’’) to form an electronic filter (Col. 14, Lines 3-43).
U.S. Patent No. 8,350,657 in view of Bhagat does not explicitly disclose a ceramic capacitive element.
Brennan et al. shows a device teaching and suggesting a capacitive ceramic element (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive element as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat to obtain desirable characteristics and dielectric constant (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claim 1 above, and further in view of Sano et al. [FR 2807425].
Regarding Claim 19, Bhagat shows (Figs. 22A-22C) one or more capacitive elements (C’, C’’) formed on the semiconductor (30) that are operatively connected to one another and/or the inductor (L’, L’’) to form an electronic filter (Col. 14, Lines 3-43).
U.S. Patent No. 8,350,657 in view of Bhagat does not explicitly disclose a ceramic capacitive element.
Sano et al. shows a device teaching and suggesting a capacitive ceramic element (Abstract).


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,350,657 in view of Bhagat as applied to claim 1 above, and further in view of Kobayashi et al. [U.S. Pub. No. 2003/0127704].
Regarding Claim 20, U.S. Patent No. 8,350,657 in view of Bhagat shows the claimed invention as applied above but does not show the module is in electrical connection with an antenna.
Kobayashi et al. shows a device (Figs. 9-10) teaching and suggesting the module (20, 10A) is in electrical connection with an antenna (27).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the module is in electrical connection with an antenna as taught by Kobayashi et al. for the device as disclosed by U.S. Patent No. 8,350,657 in view of Bhagat to obtain desirable characteristics forming a matching circuit by transmitting and/or receiving signals, reducing loss, and controlling the electric power consumption (Paragraphs [0105], [0106]).








Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, and 12 of U.S. Patent No. 10,475,568 in view of Bhagat [U.S. Patent No. 5,070,317].
Regarding Claim 1, U.S. Patent No. 10,475,568 shows a modulated inductance module comprising: an inductor including one or more electrical conductors disposed around a ferromagnetic ceramic element formed on a semiconductor die, wherein the inductor further comprises two or more metal oxides having fluctuations in metal-oxide compositional uniformity less than or equal to 1.50 mol% throughout said ceramic element, the ceramic element has crystalline grain structure having a diameter that is less than or equal to 1.5x a mean grain diameter.
U.S. Patent No. 10,475,568 does not show the semiconductor die contains active semiconductor switches or rectifying components that are in electrical communication with the one or more electrical conductors of the inductor.
Bhagat shows an inductor (Figs. 2-6) teaching and suggesting a modulated inductance module formed on a semiconductor die (12) and the semiconductor die contains active semiconductor switches (14) or rectifying components that are in electrical communication with the one or more electrical conductors of the inductor (22, 22a, 22a-22c, 26, 26a-26c, see Figs. 2-6).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a modulated inductance module formed on a semiconductor die and the semiconductor die contains active semiconductor switches or rectifying components that are in electrical communication with the one or more electrical conductors of the inductor as taught by Bhagat for the inductance module as disclosed by U.S. Patent No. 10,475,568 to obtain desirable inductance characteristics for the variable inductance.
Claims 3, 5, 8, and 12 of U.S. Patent No. 10,475,568 matches and/or similar to claims 2-3 and 6-7.


Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claims 1-2 above, and further in view of Kwon [U.S. Pub. No. 2004/0012081].
Regarding Claim 4, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show the inductor is part of a system-on-chip.
Kwon shows the inductor is part of a system-on-chip (see Fig. 6b, Paragraph [0005], Lines 5-9).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the inductor is part of a system-on-chip in the modified device of U.S. Patent No. 10,475,568 in view of Bhagat to achieve desired electrical characteristic as taught by Kwon (Paragraph [0056], Lines 6-10). Having this configuration would reduce time and cost involved in manufacturing passive device chips and improve productivity (Paragraph [0056], Lines 10-12).
Regarding Claim 5, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above.
Moreover, Kwon shows the inductor is electrically connected to circuitry within said semiconductor die (see Fig. 7, Paragraph [0048], Lines 1-8).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the inductor is electrically connected to circuitry within said semiconductor die in the modified device of U.S. Patent No. 10,475,568 in view of Bhagat to achieve desired electrical characteristic as taught by Kwon (Paragraph [0056], Lines 6-10). Having this 

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claims 1-2 above, and further in view of Guillaud et al. [U.S. Patent No. 2,977,311].
Regarding Claims 8-9, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 5% over an operating temperature range of -40 °C to +125 °C and the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 5% and the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 5% over an operating temperature range of -40 °C to +125 °C and the ferromagnetic ceramic element has a magnetic permeability that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Guillaud et al. for the ferromagnetic ceramic element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat to obtain desirable characteristics low losses suitable for transformer (Col. 1, Lines 15-20).

Claims 10-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Bouchard [U.S. Patent No. 3,583,931].
Regarding Claim 10, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show a resistive ceramic element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die.
Lin shows a device (Fig. 8 with teachings from Figs. 1-2) teaching and suggesting a resistive element (48) formed on the semiconductor die (10, Paragraph [0050]) that is electrically connected to the inductor or active circuitry (transistor, Paragraphs [0050], [0051]) or rectifying components embedded in the semiconductor die (Paragraph [0050], [0051]).

U.S. Patent No. 10,475,568 in view of Bhagat and Lin does not show a resistive ceramic element.
Bouchard shows a device (Figs. 1-2) teaching and suggesting a resistive ceramic element (Col. 12, Lines 45-53).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a resistive ceramic element as taught by Bouchard for the resistive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat and Lin to achieve desirable resistivity and temperature coefficient of resistivity for desirable operating characteristics (Col. 13, Lines 1-29).
Regarding Claim 11, Bouchard shows resistive ceramic element comprises one or more metal oxides forming a rutile, pyrochlore, or perovskite crystalline phase (Col. 13, Lines 30-55 and Col. 2, Lines 32-35) that includes amounts of copper oxide (CuO), nickel oxide (NiO), ruthenium oxide (Ru O2) (Col. 5, Lines 14-23, Table II), iridium oxide (Ir O2), rhodium oxide (Rh2O3), osmium oxide (Os2O3), antimony oxide (Sb2O3) or indium-tin oxide.
Regarding Claim 12, Bouchard shows said one or more metal oxides further includes metal oxides from the group consisting of: bismuth oxide (Bi2O3) (Col. 5, Lines 14-23, Table II), lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3) and lead oxide (PbO).
Regarding Claim 14, Bouchard shows resistive ceramic element has a resistivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Table III).

Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard as applied to claims 10-11 above, and further in view of Tohata [JP 06-140206].
Regarding Claim 13, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
Tohata shows a resistor teaching and suggesting said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Tohata for the resistive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard to stably absorb high energy opening and closing surge (Abstract, Purpose, Constitution).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard as applied to claims 10-11 above, and further in view of Harget et al. [U.S. Patent No. 3,479,631].
Regarding Claim 13, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
Harget et al. shows a resistor teaching and suggesting said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3) (Abstract, 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Harget et al. for the resistive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard to obtain desirable characteristics and properties capable of operating at elevated temperatures (Col. 1, Lines 53-61).

Claims 11-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard as applied to claim 10 above, and further in view of Faber, SR. et al. [U.S. Patent No. 3,304,199].
Regarding Claim 11, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Bouchard shows the claimed invention as applied above.
In addition, Faber, SR. et al. shows an electrical resistance element (Figs. 1-3) teaching and suggesting resistive ceramic element comprises one or more metal oxides forming a rutile, pyrochlore, or perovskite crystalline phase (Col. 3, Lines 42-60) that includes amounts of copper oxide (CuO), nickel oxide (NiO), ruthenium oxide (Ru O2), iridium oxide (Ir O2), rhodium oxide (Rh2O3) (Col. 3, Lines 42-60), osmium oxide (Os2O3), antimony oxide (Sb2O3) or indium-tin oxide (Col. 4, Lines 6-75 to Col. 5, Lines 1-33).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have resistive ceramic element comprises one or more metal oxides forming a rutile, pyrochlore, or perovskite crystalline phase (Col. 3, Lines 42-60) that includes amounts of copper 
Regarding Claim 12, Faber, SR. et al. shows said one or more metal oxides further includes metal oxides from the group consisting of: bismuth oxide (Bi2O3) (Col. 5, Lines 14-23, Table II), lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3) and lead oxide (PbO) (Col. 4, Lines 6-75 to Col. 5, Lines 1-33).
Regarding Claim 14, Bouchard shows resistive ceramic element has a resistivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Table III).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the resistive ceramic element has a resistivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. as applied to claim 11 above, and further in view of Tohata [JP 06-140206].
Regarding Claim 13, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
Tohata shows a resistor teaching and suggesting said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3) (Abstract, Purpose, Constitution), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Tohata for the resistive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. to stably absorb high energy opening and closing surge (Abstract, Purpose, Constitution).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. as applied to claim 11 above, and further in view of Harget et al. [U.S. Patent No. 3,479,631].
Regarding Claim 13, U.S. Patent No. 10,475,568 in view Bhagat, Lin, Bouchard, and Faber, SR. et al. shows the claimed invention as applied above but does not show said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3).
Harget et al. shows a resistor teaching and suggesting said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3) (Abstract, Purpose), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) (Col. 2, Lines 20-41).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have said one or more metal oxides further includes alkaline earth metal oxides from the group consisting of magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) or transition metal oxides from the group consisting of scandium oxide (Sc2O3), titanium oxide (Ti2O3), vanadium oxide (V2O3), chromium oxide (Cr2O3), manganese oxide (Mn2O3), and iron oxide (Fe2O3) as taught by Harget et al. for the resistive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, Bouchard, and Faber, SR. et al. to obtain desirable characteristics and properties capable of operating at elevated temperatures (Col. 1, Lines 53-61).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Brennan et al. [U.S. Patent No. 5,844,523].
Regarding Claim 15, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show a capacitive ceramic element formed on the semiconductor die that is electrically connected to the inductor coil or active circuitry or rectifying components embedded in the semiconductor die.
Lin shows a device (Fig. 6a with teachings from Figs. 1-2) teaching and suggesting a capacitive element (42, 44 combined, Paragraph [0080]) formed on the semiconductor die (10, Paragraph [0050]) that is electrically connected to the inductor or active circuitry (transistor, Paragraphs [0050], [0051]) or rectifying components embedded in the semiconductor die (Paragraph [0050], [0051]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat to store energy to obtain desirable characteristics.
U.S. Patent No. 10,475,568 in view of Bhagat and Lin does not show a capacitive ceramic element.
Brennan et al. shows a device teaching and suggesting a capacitive ceramic element (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive 
Regarding Claim 16, Brennan et al. shows the capacitive ceramic element comprises one or more metal oxides forming a perovskite crystalline structure (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), wherein the one or more metal oxides may include amounts selected from:
alkaline earth metals that include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO), 
alkali metals that include lithium oxide (Li2O), sodium oxide (Na2O), potassium oxide (K2O), and rubidium oxide (Rb2O),
heavy-metal oxides that include lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3), or lead oxide (PbO) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), and,
transition-metal oxides that include titanium oxide (TiO2) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), zirconium oxide (ZrO), hafnium oxide (HfO), tantalum oxide (Ta2O3), and niobium oxide (Nb2O3).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brennan et al. as applied to claims 15-16 above, and further in view of Kawamoto et al. [U.S. Pub. No. 2002/0177519].
Regarding Claim 17, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brennan et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are 
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Kawamoto et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Paragraphs [0031], [0046]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Kawamoto et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brennan et al. to obtain desirable characteristics such as electrical characteristics with desired operating life and improved reliability (Paragraphs [0031], [0046]).
Regarding Claim 18, Kawamoto et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Paragraphs [0031], [0046]).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brennan et al. as applied to claims 15-16 above, and further in view of Ernest et al. [U.S. Patent No. 3,179,525].

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Ernest et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Col. 1, Lines 9-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Ernest et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and 
Regarding Claim 18, Ernest et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Col. 1, Lines 9-65).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Sano et al. [FR 2807425].
Regarding Claim 15, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show a capacitive ceramic element formed on the semiconductor die that is electrically connected to the inductor coil or active circuitry or rectifying components embedded in the semiconductor die.
Lin shows a device (Fig. 6a with teachings from Figs. 1-2) teaching and suggesting a capacitive element (42, 44 combined, Paragraph [0080]) formed on the semiconductor die (10, Paragraph [0050]) that is electrically connected to the inductor or active circuitry (transistor, Paragraphs [0050], [0051]) or rectifying components embedded in the semiconductor die (Paragraph [0050], [0051]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat to store energy to obtain desirable characteristics.
U.S. Patent No. 10,475,568 in view of Bhagat and Lin does not show a capacitive ceramic element.
Sano et al. shows a device teaching and suggesting a capacitive ceramic element (Abstract).

Regarding Claim 16, Sano et al. shows the capacitive ceramic element comprises one or more metal oxides forming a perovskite crystalline structure (Abstract), wherein the one or more metal oxides may include amounts selected from:
alkaline earth metals that include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) (Abstract),  
alkali metals that include lithium oxide (Li2O), sodium oxide (Na2O), potassium oxide (K2O), and rubidium oxide (Rb2O),
heavy-metal oxides that include lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3), or lead oxide (PbO) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), and,
transition-metal oxides that include titanium oxide (TiO2) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), zirconium oxide (ZrO), hafnium oxide (HfO), tantalum oxide (Ta2O3), and niobium oxide (Nb2O3).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Sano et al. as applied to claims 15-16 above, and further in view of Kawamoto et al. [U.S. Pub. No. 2002/0177519].
Regarding Claim 17, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Sano et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.

Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Kawamoto et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Paragraphs [0031], [0046]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Kawamoto et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Sano et al. to obtain desirable characteristics such as electrical characteristics with desired operating life and improved reliability (Paragraphs [0031], [0046]).
Regarding Claim 18, Kawamoto et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Paragraphs [0031], [0046]).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Sano et al. as applied to claims 15-16 above, and further in view of Ernest et al. [U.S. Patent No. 3,179,525].
Regarding Claim 17, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Sano et al. shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Ernest et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Col. 1, Lines 9-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% 
Regarding Claim 18, Ernest et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Col. 1, Lines 9-65).

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claims 1-2 above, and further in view of Lin [U.S. Pub. No. 2003/0071326] and Brixner [U.S. Patent No. 3,035,896].
Regarding Claim 15, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show a capacitive ceramic element formed on the semiconductor die that is electrically connected to the inductor coil or active circuitry or rectifying components embedded in the semiconductor die.
Lin shows a device (Fig. 6a with teachings from Figs. 1-2) teaching and suggesting a capacitive element (42, 44 combined, Paragraph [0080]) formed on the semiconductor die (10, Paragraph [0050]) that is electrically connected to the inductor or active circuitry (transistor, Paragraphs [0050], [0051]) or rectifying components embedded in the semiconductor die (Paragraph [0050], [0051]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive element formed on the semiconductor die that is electrically connected to the inductor or active circuitry or rectifying components embedded in the semiconductor die as taught by Lin for the device as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat to store energy to obtain desirable characteristics.

Brixner shows a device teaching and suggesting a capacitive ceramic element (Col. 2, Lines 1-16).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat and Lin to obtain desirable characteristics such as facilitate dielectric properties.
Regarding Claim 16, Brixner shows the capacitive ceramic element comprises one or more metal oxides forming a perovskite crystalline structure (Abstract), wherein the one or more metal oxides may include amounts selected from:
alkaline earth metals that include magnesium oxide (MgO), calcium oxide (CaO), strontium oxide (SrO), and barium oxide (BaO) (Col. 1, Lines 1-72),  
alkali metals that include lithium oxide (Li2O), sodium oxide (Na2O), potassium oxide (K2O), and rubidium oxide (Rb2O),
heavy-metal oxides that include lanthanum oxide (La2O3), cerium oxide (Ce2O3), neodymium oxide (Nd2O3), or lead oxide (PbO) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), and,
transition-metal oxides that include titanium oxide (TiO2) (Col. 9, Lines 47-67 to Col. 10, Lines 1-3), zirconium oxide (ZrO), hafnium oxide (HfO), tantalum oxide (Ta2O3), and niobium oxide (Nb2O3).

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brixner as applied to claims 15-16 above, and further in view of Kawamoto et al. [U.S. Pub. No. 2002/0177519].
Regarding Claim 17, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brixner shows the claimed invention as applied above but does not show the capacitive ceramic 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.
Moreover, Kawamoto et al. shows a device teaching and suggesting the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C (Paragraphs [0031], [0046]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Kawamoto et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brixner to obtain desirable characteristics such as electrical characteristics with desired operating life and improved reliability (Paragraphs [0031], [0046]).


Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brixner as applied to claims 15-16 above, and further in view of Ernest et al. [U.S. Patent No. 3,179,525].
Regarding Claim 17, U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brixner shows the claimed invention as applied above but does not show the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Also, would have been obvious to one having ordinary skill in the art at the time the invention was made to have an operating temperature range of -40 °C to +125 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to obtain desirable operating characteristics.  In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations and this temperature range is known to be a standard operating temperature as disclose in the specification.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the capacitive ceramic element has an electrical permittivity that varies ≤ 1% over an operating temperature range of -40 °C to +125 °C as taught by Ernest et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat, Lin, and Brixner to obtain desirable characteristics such as low losses and stable characteristics (Col. 1, Lines 9-65).
Regarding Claim 18, Ernest et al. shows capacitive ceramic element has an electrical permittivity value of ϵr ≥ 100 (Col. 1, Lines 9-65).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claim 1 above, and further in view of Brennan et al. [U.S. Patent No. 5,844,523].
Regarding Claim 19, Bhagat shows (Figs. 22A-22C) one or more capacitive elements (C’, C’’) formed on the semiconductor (30) that are operatively connected to one another and/or the inductor (L’, L’’) to form an electronic filter (Col. 14, Lines 3-43).
U.S. Patent No. 10,475,568 in view of Bhagat does not explicitly disclose a ceramic capacitive element.
Brennan et al. shows a device teaching and suggesting a capacitive ceramic element (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Brennan et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat to obtain desirable characteristics and dielectric constant (Col. 9, Lines 47-67 to Col. 10, Lines 1-3).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claim 1 above, and further in view of Sano et al. [FR 2807425].
Regarding Claim 19, Bhagat shows (Figs. 22A-22C) one or more capacitive elements (C’, C’’) formed on the semiconductor (30) that are operatively connected to one another and/or the inductor (L’, L’’) to form an electronic filter (Col. 14, Lines 3-43).
U.S. Patent No. 10,475,568 in view of Bhagat does not explicitly disclose a ceramic capacitive element.
Sano et al. shows a device teaching and suggesting a capacitive ceramic element (Abstract).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have a capacitive ceramic element as taught by Sano et al. for the capacitive element as disclosed by U.S. Patent No. 10,475,568 in view of Bhagat to obtain desirable characteristics such as high specific resistance and low dielectric loss (Abstract, see English translation).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,475,568 in view of Bhagat as applied to claim 1 above, and further in view of Kobayashi et al. [U.S. Pub. No. 2003/0127704].
Regarding Claim 20, U.S. Patent No. 10,475,568 in view of Bhagat shows the claimed invention as applied above but does not show the module is in electrical connection with an antenna.
Kobayashi et al. shows a device (Figs. 9-10) teaching and suggesting the module (20, 10A) is in electrical connection with an antenna (27).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the module is in electrical connection with an antenna as taught by Kobayashi et .

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
The non-obvious type double patenting rejections vis-à-vis co-owned U.S. patent No. 8,350,657 and 10,475,567 which are resolved by a terminal disclaimer filed is NOT accepted. The terminal disclaimer does not comply with 37 CFR 1.321 because the person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Please file a power of attorney (POA) that gives power to the attorney who is signing the terminal disclaimer. Also, resubmit terminal disclaimers or file terminal disclaimer that is signed by the applicant. No new fees are required.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837